Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  135271(84)(86)                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 135271
  v                                                                 COA: 266807
                                                                    Oakland CC: 2004-199576-FH
  CARLETUS LASHAWN WILLIAMS,                                         2005-201296-FH
             Defendant-Appellant.
  ____________________________________


         On order of the Chief Justice, motions by defendant-appellant and by plaintiff-
  appellee for extension of time for filing their briefs on appeal are considered and they are
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2008                    _________________________________________
                                                                               Clerk